SCOTT, District Judge.
This cause comes up on appeal from the District Court of the United States for the District of Kan*1021sas for the review of a.n order entered on March 27, 1925, dismissing appellant’s application for a writ of habeas corpus. Appellant and one James A. Cardigan, his brother, on September 29, 1921, were indicted by a grand jury of the Eastern district of Michigan, charged with violation of section 37 of the Penal Code of the United States (Comp. St. § 10201). In pursuance of this indictment and in conformity with law, the defendants were removed to the Eastern district of Michigan for trial. While in the Eastern district of Michigan, and oh March 8, 1922, as a result of said removal proceedings, two other indictments were returned against the said Cardigans and docketed as causes Nos. 7971 and 7972, United States District Court for said district. Indictment No. 7971 charged a violation of section 37 of the Penal Code of the United States, and indictment No. 7972 contained a number of counts charging violations of the National Motor Vehicle Theft Act (Comp. St. §§ 10418b~10418£). These indictments were consolidated for the purpose of trial, the Cardigans were tried thereon, and both found guilty as charged, and were each sentenced to a term in the United States penitentiary at Leavenworth, Kan., and appellant is now confined in said penitentiary serving such sentence.
Appellant thereafter filed in the District Court for the District of Kansas his petition for writ of habeas corpus, challenging the validity of the judgment and sentence under which he is confined. We do not deem it necessary here to review all of the contentions of appellant, for the reason that an identical proceeding was prosecuted by James A. Cardigan, presenting substantially the same issues and questions, and that proceeding came to this court and was docketed as No. 6978, and decided at the December term, 1925. In our opinion, the decision in that case rules and is conclusive of every, substantial question now raised in this case. The opinion in No. 6978 is found in 10 F.(2d) 444. Any variations in the angle from which the questions ruled on in the James A. Cardigan Case were considered are, we think, merely verbal and without substance. We think the District Court ruled correctly in dismissing the application for the writ of habeas corpus, and that the order of the District Court should be and is affirmed.